DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
The amendments and remarks submitted 2/14/22 and eTD submitted 5/27/22 were persuasive.
Per claim 1, the prior art of Hussain et al. herein Hussain discloses: configure, in a memory device, a virtual subsystem to provide at least one host system access to at least one storage device coupled with the computer system …., and the at least one host system to direct read and write requests to the at least one physical namespace of the at least one storage device assigned to the at least one virtual namespace.  
However, Hussain alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … configure in the memory device, at least one virtual namespace for the virtual subsystem, the at least one virtual namespace assigned to a plurality of physical namespaces including logical blocks configured in a plurality of physical storage devices coupled with the computer system each physical namespace to include logical blocks configured in a quantity of physical storage included in the at least one storage device assign at least one host system to the at least one virtual namespace, wherein the at least one virtual namespace indicates at least one physical namespace and at least one storage device including the at least one physical namespace to which the at least one virtual namespace is assigned.
Per claim 9, the prior art of Hussain et al. herein Hussain discloses: configure, in a memory device, a virtual subsystem to provide at least one host system access to at least one storage device coupled with the computer system …. assign at least one host system to the at least one virtual namespace, wherein the at least one virtual namespace indicates at least one physical namespace and at least one storage device including the at least one physical namespace to which the at least one virtual namespace is assigned, and the at least one host system to direct read and write requests to the at least one physical namespace of the at least one storage device assigned to the at least one virtual namespace.  
However, Hussain alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … configure in the memory device, at least one virtual namespace for the virtual subsystem, the at least one virtual namespace assigned to a plurality of physical namespaces including logical blocks configured in a plurality of physical storage devices coupled with the computer system each physical namespace to include logical blocks configured in a quantity of physical storage included in the at least one storage device assign at least one host system to the at least one virtual namespace, wherein the at least one virtual namespace indicates at least one physical namespace and at least one storage device including the at least one physical namespace to which the at least one virtual namespace is assigned.
Per claim 15, the prior art of Hussain et al. herein Hussain discloses: configure, in a memory device, a virtual subsystem to provide at least one host system access to at least one storage device coupled with the computer system …. assign at least one host system to the at least one virtual namespace, wherein the at least one virtual namespace indicates at least one physical namespace and at least one storage device including the at least one physical namespace to which the at least one virtual namespace is assigned, and the at least one host system to direct read and write requests to the at least one physical namespace of the at least one storage device assigned to the at least one virtual namespace.  
However, Hussain alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … configure in the memory device, at least one virtual namespace for the virtual subsystem, the at least one virtual namespace assigned to a plurality of physical namespaces including logical blocks configured in a plurality of physical storage devices coupled with the computer system each physical namespace to include logical blocks configured in a quantity of physical storage included in the at least one storage device assign at least one host system to the at least one virtual namespace, wherein the at least one virtual namespace indicates at least one physical namespace and at least one storage device including the at least one physical namespace to which the at least one virtual namespace is assigned.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/               Primary Examiner, Art Unit 2138